ALAN R. SCHWARTZ, Circuit Judge.
The judgment on appeal in this case was entered on October 30, 1975 by the Dade County Court, Case No. 75-66131. The court found the defendant guilty of a violation of §370.14(2) (d), Florida Statutes, which provides —
*52“(d) The practice of stripping or otherwise molesting egg-bearing crawfish in order to remove the eggs is prohibited.”
It is apparent — and the trial judge acknowledged — that there is no evidence in the record to support a finding that egg-bearing crawfish were in fact stripped or otherwise molested within the state of Florida.
The trial judge concluded, however, that the statute forbade possession of such crawfish within the state, as was concededly amply demonstrated below.
The court cannot agree that this provision of the statute precludes mere possession of the crawfish in question. No such reference is contained in the sub-section involved in this case, in direct contrast to such other sections as §§370.14(2) (a) 1 and (2) (e), which make direct and specific references to “possession” and which preclude other types of crawfish from being “possessed.”
The strict construction required of criminal statutes such as this one precludes the determination made below concerning the scope of this provision.
It is accordingly ordered and adjudged that the judgment is reversed, with directions to discharge the defendant.